Exhibit 10.65

SAFETY INSURANCE GROUP, INC.
2002 MANAGEMENT OMNIBUS INCENTIVE PLAN, AS AMENDED

NOTICE OF RESTRICTED STOCK GRANT
FOR RESTRICTED STOCK WITH PERFORMANCE-BASED VESTING

You (the “Grantee”) have been granted the following shares of Restricted Stock
of Safety Insurance Group, Inc. (the “Company”), par value $0.01 per
share (“Share”), pursuant to the Safety Insurance Group, Inc. 2002 Management
Omnibus Incentive Plan, as amended (the “Plan”):

 

 

 

 

Name of Grantee:

 

 

Number of Shares of Restricted Stock Granted:

 

 

Per Share Value of Common Stock at Grant:

 

 

Date of Grant:

 

 

Periods of Restriction:

 

Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, provided you have not had a Termination of Service on or prior
to such date(s) (except under the limited circumstances set forth in Exhibit A),
and at least the minimum threshold performance is met, the Periods of
Restriction with respect to the Restricted Stock shall lapse, and the Shares
shall become free of the forfeiture and transfer restrictions contained in the
Restricted Stock Award Agreement, as follows:  See Exhibit A, which is attached
to and made part of this document.

 

By the signature of the Company’s representative below and your grant award
acceptance via the Company’s Easi portal internet site, you and the Company
agree that the Restricted Stock evidenced hereby is granted under and governed
by the terms and conditions of the Plan and the Restricted Stock Award
Agreement, both of which are attached to and made a part of this document.

 

 

 

SAFETY INSURANCE GROUP, INC.:

 

 

By: 

 

 

 

 

 

 

 

Title: 

 

 

 

Date: 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

VESTING SCHEDULE FOR RESTRICTED STOCK
INTENDED TO BE SUBJECT TO THE PERFORMANCE-BASED EXCEPTION

PERFORMANCE PERIOD. The “Performance Period” shall be the period commencing on
January 1, 2015, and ending on December 31, 2017, except as otherwise specified
below.

VESTING DATE. Except as otherwise specified below in connection with a
Termination of Service, the Restricted Stock shall vest on the day the Committee
certifies in writing the attainment of the performance measures described below.

AMOUNT OF PAYMENT. Subject to modification in connection with a Termination of
Service, as specified below, the number of Shares that shall become free of the
forfeiture and transfer restrictions contained in the Restricted Stock Award
Agreement on the Vesting Date is determined by multiplying the Number of Shares
of Restricted Stock Granted, as set forth in the Notice of Restricted Stock
Grant, by the Final Payout Percentage, as defined below and determined and
certified by the Committee, rounding up to the nearest whole Share (the “Shares
Earned”).

EFFECT OF TERMINATION OF SERVICE. Except as otherwise expressly set forth below,
in the event of the Grantee’s  Termination of Service for any reason before the
end of the Performance Period, whether voluntary or involuntary (including for
Good Reason or without Cause), all unvested Restricted Stock shall be
immediately forfeited without consideration.

(a) DEATH OR DISABILITY. If, during the Performance Period, the Grantee’s
Termination of Service occurs because of the Grantee’s death or Disability, the
Restricted Stock shall not be forfeited on the date of Termination of Service,
but the number of Shares Earned shall be equal to (i) the number of Shares
Earned determined based on actual attainment of the performance measures as of
the Performance Period that ends on the last day of the Company’s fiscal year
during which the Termination of Service occurs multiplied by (ii) a fraction,
the numerator of which is the number of months (rounded up to the next integer)
from the beginning of the Performance Period until the date of Termination of
Service, and the denominator of which is 36.

(b) TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL. If, during the
Performance Period, and upon or within 24 months after a Change in Control, the
Grantee’s Termination of Service is by the Company (or its successor) for any
reason other than Cause or Disability or by the Grantee for Good Reason, any
Restricted Stock that is outstanding or assumed or substituted and remained
outstanding after the Change in Control shall not be forfeited and shall vest as
of the date of Termination of Service, but the number of Shares Earned shall be
equal to 100% of the Number of Shares of Restricted Stock Granted, as set forth
in the Notice of Restricted Stock Grant. 

(c) TERMINATION IN CONNECTION WITH RETIREMENT. If, during the Performance
Period, the Grantee’s Termination of Service occurs because of the Grantee’s
retirement after attaining age 62 with at least 10 years of service with the
Company, the





--------------------------------------------------------------------------------

 



Restricted Stock shall not be forfeited on the date of Termination of Service,
but the number of Shares Earned shall be equal to (i) the number of Shares
Earned determined based on actual attainment of the performance measures as of
the end of the Performance Period multiplied by (ii) a fraction, the numerator
of which is the number of months (rounded up to the next integer) from the
beginning of the Performance Period until the date of Termination of Service,
and the denominator of which is 36.

DEFINITIONS. Capitalized terms used in this Vesting Schedule are defined below
or in the Notice of Restricted Stock Grant, the Restricted Stock Award
Agreement, or the Plan:

(a) “Average Price” means the average official closing price per Share over the
20-consecutive-trading days ending with and including the applicable day (or, if
there is no official closing price on that day, the last trading day before that
day).

(b) “Combined Ratio” means, with respect to the Company, the sum of the loss
ratio (losses and loss adjustment expenses incurred as a percent of net earned
premiums) plus the expense ratio (underwriting and other expenses as a percent
of net earned premiums), calculated on a GAAP basis, as reported in the
Company’s filings with the Securities and Exchange Commission.

(c) “Combined Ratio Percentage” means the percentage that corresponds to the
Company’s average Combined Ratio for the Performance Period, as specified below:

 

 

Company’s Combined Ratio

Combined Ratio Percentage

95.6% and below

200.0%

97.5%

150.0%

99.5%

100.0%

102.0%

75.0%

104.6%

50.0%

above 104.6%

0.0%

Between the levels specified above, the Combined Ratio Percentage is
interpolated linearly, rounding to one decimal place. Without changing anything
in the foregoing, the following is a graphical representation of the Combined
Ratio Percentage:

(d) “Final Payout Percentage” means the percentage that results from the sum of
(1) the Combined Ratio Percentage times 60% plus (2) the TSR Percentage times
40%. Without changing anything in this Vesting Schedule, the following chart
shows how the Final Payout Percentage is to be calculated:





--------------------------------------------------------------------------------

 



   Performance Level   

SAFT
  Combined  
Ratio

  Payout as  
% of
Target

 

 

 

Relative 3-Year
TSR

Payout as
% of
Target

 

 

 

 

Below Threshold

>104.6%

0%

 

 

 

> 90th Percentile

200%

 

 

 

 

Threshold

104.6%

50%

 

 

 

90th Percentile

200%

 

 

 

 

Intermediate < Target

102.0%

75%

Picture 3 [saft-20141231ex10650094fg001.jpg]

60%

 

70th Percentile

150%

Picture 6 [saft-20141231ex10650094fg001.jpg]

40%

Picture 4 [saft-20141231ex10650094fg002.jpg]

Ultimate

Target

99.5%

100%

Weighting

 

50th Percentile

100%

Weighting

Payout

Intermediate > Target

97.5%

150%

 

 

 

40th Percentile

75%

 

 

 

 

Maximum

95.6%

200%

 

 

 

30th Percentile

50%

 

 

 

 

Above Maximum

<95.6%

200%

 

 

 

< 30th Percentile

0%

 

 

 

 

 

(e)  “Performance Peer Company” means each company listed below, and each
Performance Peer Company’s successor, so long as each Performance Peer Company
has a class of common securities listed for public trade on a national
securities exchange or market from the beginning through the end of the
Performance Period:

 

 

 

 

1.

Allstate Corporation

16.

Universal Insurance

2.

Travelers Companies, Inc.

17.

Mercury General Corporation

3.

Loews Corporation

18.

Navigators Group Inc.

4.

CNA Financial Corporation

19.

United Fire Group, Inc.

5.

Chubb Corporation

20.

Employers Holdings, Inc.

6.

Progressive Corp.

21.

State Auto Financial Corp.

7.

W.R. Berkley Corporation

22.

Meadowbrook Insurance Group Inc.

8.

Old Republic International Corp.

23.

Infinity Property and Casualty Corp.

9.

Cincinnati Financial Corp.

24.

National Interstate Corporation

10.

Erie Indemnity Company

25.

Donegal Group Inc.

11.

White Mountains Insurance Group, Inc.

26.

EMC Insurance Group Inc.

12.

Hanover Insurance Group, Inc.

27.

Hilltop Holdings Inc.

13.

Markel Corp.

28.

Baldwin & Lyons Inc.

14.

Horace Mann Educators Corp.

29.

Hallmark Financial Services Inc.

15.

Selective Insurance Group Inc.

 

 

 

(f) “TSR” means total shareholder return, which is the percentage that results
from the difference between (i) the quotient determined by dividing (A) the sum
of (I) the cumulative amount of cash dividends for the Performance Period, plus
(II) the Average Price at the end of the Performance Period by (B) the Average
Price at the beginning of the Performance Period, which quotient is raised to
the power of the result of one divided by the number of the Company’s fiscal
years ending with or within the Performance Period, minus (ii) one. TSR
expressed as a formula is as follows:

TSR = [(Cumulative Dividends + Average PriceEnd)/Average PriceBeginning](1/no.
of yrs.) - 1

(g) “TSR Percentile Ranking” means the Company’s percentile ranking relative to
the Performance Peer Companies, based on TSR, calculated as follows (rounded up
to the nearest whole percentile):

1 – [(Company Rank – 1)/(Total Number of Performance Peer Companies + the
Company – 1)]

For example, if the Company is ranked third out of a group of 13 consisting of
the 12 Performance Peer Companies plus the Company, the TSR Percentile Ranking
is calculated as 1 –





--------------------------------------------------------------------------------

 



[(3 – 1)/(12 + 1 – 1)] or 1 – (2/12) or 1 – 0.1667 or the 83rd percentile. The
Company’s rank is determined by ordering the Performance Peer Companies and the
Company from highest to lowest based on TSR for the Performance Period and
counting down from the entity with the highest TSR (ranked first) to the
Company’s position on the list. If two entities are ranked equally, the ranking
of the next entity shall account for the tie, so that if one entity is ranked
first and two entities are tied for second, the next entity is ranked fourth.

(h) “TSR Percentage” means the percentage that corresponds to the TSR Percentile
Ranking, as specified below, except that if the percentage that results from the
formula is greater than 100%, but the Company’s TSR is negative, then the TSR
Percentage shall be 100%, regardless of the result of such formula:

 

 

TSR Percentile Ranking

TSR Percentage

90th and above

200.0%

70th

150.0%

50th

100.0%

40th

75.0%

30th

50.0%

below 30th

0.0%

 





--------------------------------------------------------------------------------

 



SAFETY INSURANCE GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT
FOR RESTRICTED STOCK WITH PERFORMANCE VESTING

SECTION 1.



GRANT OF RESTRICTED STOCK

(a)



RESTRICTED STOCK. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Agreement (the
“Agreement”), the Company grants to the Grantee on the Date of Grant the
Restricted Stock set forth in the Notice of Restricted Stock Grant. The
Restricted Stock Award is granted in respect of past services and services to be
performed. It has been determined that the value of the past services performed
by the Grantee equals or exceeds the par value of the Shares subject to this
Agreement.

(b)



PLAN AND DEFINED TERMS. The Restricted Stock is granted pursuant to the Plan, a
copy of which the Grantee acknowledges having received. All terms, provisions,
and conditions applicable to the Restricted Stock set forth in the Plan and not
set forth herein are hereby incorporated by reference herein. To the extent any
provision hereof is inconsistent with a provision of the Plan, the provisions of
the Plan will govern. All capitalized terms that are used in the Notice of
Restricted Stock Grant or this Agreement and not otherwise defined therein or
herein shall have the meanings ascribed to them in the Plan.

SECTION 1.



FORFEITURE AND TRANSFER RESTRICTIONS

(a)



FORFEITURE RESTRICTIONS.  Unless otherwise specified in the Notice of Restricted
Stock Grant, Article 9 of the Plan shall govern the forfeiture to the Company of
Shares of Restricted Stock upon Termination of Service.

(b)



TRANSFER RESTRICTIONS. The Restricted Stock may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent such Shares are subject to a Period of Restriction.

(c)



LAPSE OF RESTRICTIONS. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the schedule set forth in the Notice
of Restricted Stock Grant. Subject to the terms of the Plan and
Section 4(a) hereof, upon lapse of the Period of Restriction, the Grantee shall
own the Shares that are subject to this Agreement free of all restrictions
otherwise imposed by this Agreement.

SECTION 2.



DIVIDENDS, VOTING RIGHTS AND CUSTODY

The Grantee shall be entitled to vote and receive dividends on the
Shares subject to this Agreement; provided, however, that no dividends shall be
payable to the Grantee, and the Grantee will not be entitled to vote Shares
of Restricted Stock, with respect to record dates occurring prior to the Date
of Grant or with respect to record dates occurring on or after the date, if any,
on which the Grantee has forfeited those Shares of Restricted Stock.
Notwithstanding the foregoing, any dividends or distributions with respect to
the Restricted Stock shall be credited to the Grantee’s book-entry account and
shall be subject to the same restrictions as the Shares of Restricted Stock and
shall otherwise be considered Restricted Stock for all purposes under this
Agreement unless and until the Periods of Restriction lapse. For the avoidance
of doubt, no portion of the dividends or distributions credited to the Grantee’s
book-entry account shall be paid unless and until the Periods of Restriction
lapse. The Shares subject to this Agreement shall be registered in the name of
the Grantee and held in custody by the Company.

SECTION 3.



MISCELLANEOUS PROVISIONS

(a)



TAX WITHHOLDING. The Company may make such provisions as are necessary for
the withholding of all applicable taxes on the Restricted Stock, in accordance
with Article 16 of the Plan. With





--------------------------------------------------------------------------------

 



respect to the minimum statutory tax withholding required with respect to the
Restricted Stock, the Grantee may elect to satisfy such withholding requirement
by having the Company withhold Shares from this Award.

(b)



RECOUPMENT POLICY. Notwithstanding anything to the contrary in this Agreement,
all Restricted Stock payable (including any dividends or distributions with
respect to the Restricted Stock) shall be subject to any recoupment policy
adopted by the Company from time to time (including, but not limited to, any
policy adopted in accordance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law), regardless of whether the policy is
adopted after the date on which the Restricted Stock are granted or the Periods
of Restriction lapse.

(c)



RATIFICATION OF ACTIONS. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board, or the Committee.

(d)



NOTICE. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.

(e)



CHOICE OF LAW. This Agreement and the Notice of Restricted Stock Grant shall be
governed by, and construed in accordance with, the laws of New York, as such
laws are applied to contracts entered into and performed in such state.

(f)



COUNTERPARTS. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(g)



MODIFICATION OR AMENDMENT. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.2 of the Plan may be made without
such written agreement.

(h)



SEVERABILITY. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.



--------------------------------------------------------------------------------